Title: To James Madison from Elias Vanderhorst, 10 October 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Octr. 10. 1801.
					
					On the other side is a Triplicate of my last of the 3d. Instt.; the Original of which went by the Maria, Capt. Woodend, and a Copy ⅌ the Lydia Captn. Jackson, both Via Norfolk, since which I have not had the pleasure of hearing from you.
					The information given in my last respecting the Cape of Good-Hope was not correct as it now appears, that Colony, will return under the Dutch Governmt.  but the Cape-Town, it is said, will be made a free Port.  The Island of Trinadad is to be ceded to this Country.  The other stipulations in the Preliminaries you will find as far as they have transpired, in the enclosed News-Papers, to which I have added a London Price Current.  Enclosed also is a Letter to you from Mr. Lynch on the subject I have before written you and I shall be happy to find that his application succeeds, as from his very respectable Character & wide influence, I am perfectly convinced that no one in that quarter is more fit to fill the Office he solicits.  The House of Messrs. Span & Co. which he mentions, ranks among the first in our Mercantile line here.
					I am truly sorry to inform you that I have not to this Period been able to obtain any thing for my friends Messrs. Smiths, DeSaussure & Darrel, of Charleston, for their 4 Casks of Indigo which were plundered from on board of the American Ship Commerce, Capt. Enoch Preble in May 1793 by the Officers & Crew of the French Privateer Tiger, of St. Malo, notwithstandg. I have used every means in my power & their claim is so Just & Clear; this matter has passed through the hands of Mr. Morris, Mr. Munroe, & Mr. Skipwith at Paris, and has given me much trouble, but yet I am sorry to say that I have not been so fortunate as to obtain any satisfactory information on it from either of those Gentlemen, and it is now more than Six Years since I have had one Line from Paris on the business!!  Thus circumstanced I find myself driven to the painful necessity of again troubling you with it, and must therefore beg leave to refer you to my Letters of the 10th. of June & 1st. of Sepr. 1793 to Mr. Jefferson (the then Secretary of State) & to those he was so kind as to cause to be written to me thereon by Mr. J. Wagner on the 9th. of Decr. 1794 & 31st. of May 1796.  You will likewise find in the Office of the Department of State, Letters from Messrs. Smiths, DeSaussure & Darrel on this subject, as also some others from myself on the same topic, of a subsequent date.  These, I trust, will be sufficient to afford you all the information requisite thereon, and permit me to intreat that you will have the goodness to give such instructions to our Minister at Paris as you may Judge proper to accomplish, for my friends, that which they have so good a claim to, & which the Documents in the hands of Mr. Skipwith will prove.  And as I am well informed, that the Owners of the Privateer are Men of considerable property, I flatter myself that with your Kind aid, there will now (as Peace is probably near at hand) be but little difficulty in the settlemt. & paymt. of this very tedious & vexatious claim, the amt. of which, with the Interest due thereon, you will, I pray on its receipt, order remitted to me as desired by my friends Messrs. Smiths, DeSaussure & Darrel.  I shall write to our Minister at Paris on this subject as soon as I can learn who is appointed to that Office, but I have already had too much experience to place any dependence thereon, unless my Application be supported and urged by that Kind aid which I now implore.  I have the Honor to be with every sentiment of the most perfect esteem & respect, Sir, Your most Obdt. & most He. Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
